                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:16-CV-701-DCK

 MARSHALL O. LOWERY,                                   )
                                                       )
                  Plaintiff,                           )
                                                       )
     v.                                                )       ORDER
                                                       )
 UNITED STATES OF AMERICA,                             )
                                                       )
                  Defendant.                           )
                                                       )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion For A Stay Of

Case In Light Of Lapse Of Appropriations” (Document No. 63) filed December 2, 2018. The

parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

immediate review is appropriate. Having carefully considered the motion and the record, the

undersigned will deny the motion without prejudice.

          If the partial Government shutdown continues through January 11, 2019, the Court will

reconsider a stay of this case.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion For A Stay Of Case In Light

Of Lapse Of Appropriations” (Document No. 63) is DENIED WITHOUT PREJUDICE.



                                           Signed: January 3, 2019
